EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 08/25/2022.
	Claims 1, 3, 5-2 and 14-17 have been amended.  Accordingly, claims 1-17 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  The substitute specification contains no new matter are also approved.   However, a few minor informalities contain in claims 5, 12, 14 and 16.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Shrinath Malur (Reg. No. 34,663) on 09/09/2022.  During telephone conversation with Mr. Malur, an agreement was reached to amend claims 5, 12, 14 and 16.
The application has been amended as follows: 
- Claim 5 (Currently amended) 
	-- The compressor of claim 3, wherein upon engagement of the driver scroll keys of the Oldham coupling with the corresponding key slots of the driver scroll, the fourth plane through the center of mass of the Oldham coupling that is parallel to the first plane is coincided with the second plane extending through the driver axis. --    

- Claim 12 (Currently amended)
	-- The compressor of claim 10, wherein the Oldham coupling includes two idler scroll keys, and wherein a first portion of the Oldham coupling that includes one of the two idler scroll keys, that is opposite and across from a second portion of the Oldham coupling that includes another of the two idler scroll keys has a greater mass than the second portion with respect to the fourth plane extending through the center of mass of the Oldham coupling. –

- Claim 14 (Currently amended)
	-- The compressor of claim 12, wherein upon engagement of the driver scroll keys of the Oldham coupling with the corresponding key slots of the driver scroll, the fourth  plane through the center of mass of the Oldham coupling is coincided with a second plane extending through the driver axis of the driver scroll. –

- Claim 16 (Currently amended)
	-- The compressor of claim 15, wherein upon engagement of the driver scroll keys of the Oldham coupling with the corresponding key slots of the driver scroll, the fourth plane through the center of mass of the Oldham coupling is aligned with a second plane extending through the driver axis of the driver scroll. --

Drawings
The drawings were received on  08/25/2022.  These drawings are approved.

Allowable Subject Matter
3.	The amendment filed on 08/25/2022 has overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action mailed on 05/25/2022.	 
4.	An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1-17 are allowed over the prior art of record.
5.	The following is an examiner’s statement of reasons for allowance:     
	- Regarding claim 1: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to an Oldham coupling disposed between the driver scroll and idler scroll; and two key slots extending from the base plate of the driver scroll toward the idler scroll, each key slot respectively engages with a corresponding driver scroll key of the Oldham coupling, wherein the driver scroll is configured such that a first plane through a center each of the two key slots is parallel to and offset from a second plane extending through the driver axis of the driver scroll.     
	- Regarding claim 10: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to an Oldham coupling disposed between the driver scroll and idler scroll having two driver scroll keys,7Appl. No. 17/424,243HJC-11669Amendment dated August 25, 2022 Reply to Office Action of May 25, 2022wherein a third plane through each of centers of the two driver scroll keys is parallel to and offset from a fourth  plane extending through a center of mass of the Oldham coupling.    
	- Regarding claim 17: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to two key slots extending from the base plate of the driver scroll, each key slot is configured to respectively engage with a corresponding driver scroll key of the Oldham coupling, wherein a first plane through each of centers of the two key slots is parallel to and offset from a second plane extending through the driver axis of the driver scroll.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746